 1

 2

 3                                IN THE UNITED STATES DISTRICT COURT

 4                                   EASTERN DISTRICT OF CALIFORNIA

 5

 6   MARICELA LAURINO, ET AL                              Case No. 1:18-cv-00636-LJO-SAB

 7                                 Plaintiffs,            ORDER GRANTING REQUEST FOR
                                                          MODIFICATION OF THE SCHEDULING ORDER
                             v.
 8
                                                          (ECF No. 20)
     UNITED STATES POSTAL SERVICE,
 9
                                   Defendant.
10

11
              On April 16, 2019, the United States has submitted a request to modify the scheduling order in
12
     this matter. The request asserts that opposing counsel have no opposition to the request. Good cause
13
     appearing, Defendant’s request to modify the scheduling order is GRANTED. The scheduling order in
14
     this case (ECF 15) is hereby modified as follows:
15
              Fact Discovery: September 30, 2019
16
              Expert Witness Disclosure: October 18, 2019
17
              Supplemental Expert Witness Disclosure: November 22, 2019
18
              Expert Discovery Cutoff: January 31, 2020
19
              Dispositive Motion Filing Deadline: February 28, 2020
20
              Pretrial Conference: April 29, 2020 at 8:15 a.m., Courtroom 4
21
              Bench Trial: June 16, 2020 at 8:30 a.m., Courtroom 4
22
              All remaining provisions of the scheduling order (ECF 15) remain in effect.
23

24 IT IS SO ORDERED.

25
     Dated:     April 18, 2019
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28

                                                          1
30
